of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info conex-131245-07 release date cc ita uil no the honorable david scott member u s house of representative sec_173 north main street jonesboro ga attention -------------- dear congressman scott i am responding to your inquiry dated date on behalf of your constituents ------------------------------------------ they asked about an amendment to sec_55 of the internal_revenue_code the code that the congress included as part of the working families tax relief act of act on date ---------------------- ----------- and i discussed this issue and the legal principles involved with ------------------ ---------- the amendment changed the way the law taxes capital_gains for purposes of calculating the alternative_minimum_tax amt to determine whether a taxpayer is liable for the amt the taxpayer must first calculate his or her regular_tax_liability the taxpayer then makes a separate calculation to determine an alternative amount of taxable_income the amti a taxpayer calculates the amti by taking into account a number of adjustments and preferences which generally are income and deduction items treated less favorably in computing amti than when calculating regular taxable_income after the taxpayer has computed amti he or she determines tentative_minimum_tax or tmt which is the excess of amti over an amt_exemption_amount multiplied by the applicable amt tax_rate if tmt is greater than the regular_tax_liability the taxpayer has an amt liability to the extent of the excess ---------------------------- asked how the law taxes capital_gains for the amt in general if the sale of a capital_asset almost everything an individual owns and uses for personal purposes or investment is a capital_asset held for more than one year results in a gain the law taxes the gain at a lower tax_rate than ordinary_income similarly for the amt if a taxpayer’s amti includes a capital_gain the law taxes the amt capital_gain at the reduced capital_gain rate the act increased the amount of amt capital_gain permitted to be taxed at the lowest capital_gain rate presently percent prior to the change sec_55 of the code limited the amount of amt capital_gain taxed at the lowest rate to the amount of capital_gain actually taxed at the lowest capital_gain rate for regular_tax purposes this amendment to the law did not change the amt capital_gain rate rather the law change increased the amount of amt capital_gain allowed to be taxed at the lowest capital_gain rate for certain taxpayers the change to sec_55 of the code was effective for tax years ending after date taxpayers entitled to a refund as a result of the law change can file an amended tax_return form 1040x for the tax years for which they are entitled to a refund however not all taxpayers who paid amt and had capital_gains in the years affected by the law change are entitled to a refund in general a taxpayer would be entitled to a refund as a result of the amendment to sec_55 only if for a taxable_year all of the taxpayer’s taxable_income for regular_tax purposes was taxed at a rate below percent and in that same year the taxpayer had capital_gains in excess of taxable_income finally even if a taxpayer is eligible to receive a refund the taxpayer must generally file a form 1040x by the later of years from the due_date of the return he or she is amending or years from the date the taxpayer paid the tax this office cannot accept claims for refund taxpayers must file refund claims with the office where they filed their original return i hope this information is helpful if we can assist you further please contact -------------- ----------- or me at ----- ------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
